Order entered July 16, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00113-CV

                                  MARIA TORRES, Appellant

                                                 V.

                 THE NETHERLANDS INSURANCE COMPANY, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-04747

                                             ORDER
       Before the Court is appellant’s July 12, 2018 second motion to extend time to file

corrected brief. Appellant seeks an additional sixty days to file the brief.

       We note appellant’s corrected brief was first due May 10, 2018. On appellant’s motion,

we extended the deadline sixty days. Because this appeal cannot proceed without the brief, we

GRANT the motion and ORDER the brief be filed no later than September 10, 2018. We

caution, however, that failure to timely file the brief may result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).


                                                        /s/    DAVID EVANS
                                                               JUSTICE